IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEVEN J. GIBOUT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1118

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 1, 2015.

An appeal from an order of the Circuit Court for Escambia County.
T. Michael Jones, Judge.

James R. Barnes, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to file

a petition for belated appeal. See Fla. R. App. P. 9.141(c).

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.